DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. US Pub 2021/0149462.
Regarding claim 1, Wu discloses, 
A portable electronic device (Figs. 1a-2c), comprising: 
a first body (fig 1a, element 300) having a bottom (bottom of element 300, figure 1a, where element 320 is indicated and where element 330 is disposed) and a heat dissipating opening (figure 1b, 2a-b, opening where the door 330 is open such that opening is shown in figure 2a) located at the bottom; 
a second body (element 200); 
a hinge mechanism (element 400(410), figure 1d), wherein the second body is connected to the first body through the hinge mechanism (as seen in figure 1d, 2a); 
a driving mechanism (figure 1d, elements 420-430 connected to the shaft of the hinge mechanism) connected to the hinge mechanism; and 
a door (figure 1a-b, 2a-c, element 330) disposed corresponding to the heat dissipating opening, pivoted to the bottom of the first body (as seen in figures 2a-c the open and closed position thus pivoted), and connected to the driving mechanism (figures 2a-c), wherein in a mode, the door closes the heat dissipating opening (as illustrated in figure 2c), and in another mode, the driving mechanism drives the door to rotate with respect to the first body, open the heat dissipating opening, and lift the first body (figure 1b, 2a-b, shows the door is rotated to open and list the first body 300 and opens up the heat dissipating opening).
Regarding claim 2, Wu discloses, 
Wherein the first body further has an air intaking opening (as seen in figures 1a-c, clearly in 1c there are vent holes provided adjacent to the heat dissipation opening, which is illustrated with array of holes adjacent to elements 620/100) located at the bottom and the air intaking opening is adjacent to the heat dissipation opening (figures 1a-c). 
Regarding claim 3, Wu discloses, 
Wherein the door blocks between the heat dissipating opening and the air intaking opening (as seen in figures 1b, 2b-c, the door 330 blocks between the heat dissipation opening as seen in figure 2b and the air intaking opening as described in claim 2, such that this is similar to element 113, 112 and 150 in fig 1 of present application).  
Regarding claim 4, Wu discloses, 
Wherein the hinge mechanism comprises a first bracket (element 416, figure 1d), a second bracket (element 414), and a shaft (element 412), the first bracket is fixed to the first body (element 416 fixed to element 300, figures 1d, 2a-c), the second bracket is fixed to the second body (element 414 fixed to element 200, figures 1d, 2a-c), and the shaft is connected to the second bracket (as seen in figure 1d, the shaft connecting to the bracket 414), wherein the shaft is rotatably disposed through the first bracket (figures 1d, 2a-c shows the shaft connecting to the bracket 416 and connecting to driving mechanism 420/430), and the driving mechanism is connected to the shaft (figures 1d, 2a-c).
Regarding claim 5, Wu discloses, 
 wherein the driving mechanism comprises a first driving rod (fig 1d, element 420) and a second driving rod (figure 1d, element 430), the first driving rod is fixed to the shaft (as illustrated by the dotted lines in figure 1d and the operation in figures 2a-c), the second driving rod is pivoted to the first driving rod (figure 1d), and the door is pivoted to the second driving rod (figure 1d, 2a-c, door 330 pivoted to the second driving rod 430).
Regarding claim 6, Wu discloses, 
wherein the first driving rod (420) has a fixing end (fixing end being the circular portion of 420 that is engaged in the shaft 412) and a first pivoting end (first pivoting end being element 422, figure 1d, which is on opposite side of the surface of 420 which engages with 412) opposite to the fixing end, the fixing end is fixed to the shaft (figure 1d), and the first pivoting end is pivoted to the second driving rod (element 432 of the second driving rod 430 is pivoted to the first pivoting end 422).
Regarding claim 7, Wu discloses, 
Wherein the second driving rod (figures 1d, 2a-c, element 430) has a second pivoting end (the end indicated by 432) and a third pivoting end (the element indicated by 434 which is connected to the door 330 which is illustrated in figure 1d by dotted lines and seen in figures 2b), the second pivoting end is pivoted to the first pivoting end (figure 1d, 2b) and the third pivoting end is pivoted to the door (figures 1d, 2b). 
Regarding claim 8, Wu discloses, 
 wherein the door has a fourth pivoting end (figures 2b, the area indicated by 332 is the fourth pivoting end) and a movable end (figure 2a, the end indicated by location of element 335) opposite to the fourth pivoting end, the fourth pivoting end is pivoted to the bottom of the first body (as seen in figure 2b element 332 pivoted to the bottom of the first body), and the third pivoting end (as seen in figure 1d and fig 2b, the third pivoting end 434 and corresponding portion of the door is between the fourth pivoting end 332 and the movable end, this is better illustrated in the assembled form in figure 2b which is similar to present application figure 3) is located between the fourth pivoting end and the movable end.
Regarding claim 9, Wu discloses, 
wherein the movable end of the door moves away from or moves close to the heat dissipating opening (as illustrated in figures 2a-c, where figures 2a-b show the door moves away from the heat dissipation opening (i.e. open configuration) and in figure 2c the door moves close to the heat dissipating opening (i.e. closed configuration of the door)).
Regarding claim 10, Wu discloses, 
wherein the first driving rod rotates synchronously with the shaft (as seen in figures 1d, and operation of figures 2a-c, the first driving rod rotates synchronously with the shaft 412), the second driving rod and the first driving rod rotate with respect to each other (as seen in figures 1d, and operation of figures 2a-c, the two driving rods rotate with respect to each other to push or pull the door the provide it in open or close configuration, similar to present application), the second driving rod pushes or pulls the door to rotate with respect to the first body, and a rotation direction of the door is the same as a rotation direction of the shaft (figure 2a, the door 330 rotation is similar to the rotation of the shaft as illustrated in R2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841